Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 13 May 2021 has been entered. Prior to entry of the Examiner’s Amendment below, claims 1-6, 10, 16-17, and 19-20 are pending (the Examiner’s Amendment below adds new claim 21). Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 16 February 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Ross Kowalski on 17 August 2021.
The application has been amended as follows: 
Amendments to the claims:
	Claim 1 at lines 6-7 has been amended as indicated below:
	a second aperture having a square shape with four sides and  non-orthogonal transitions at corners of the square shape; and

	Claim 3 has been amended as indicated below:
into the at least one spacer to couple the cutting plate to the first plate.

	Claim 10 has been amended as indicated below:
10. A pod processing device comprising:
	a first plate having a first aperture; 
	a cutting plate having a first surface and a second surface opposite the first surface, the cutting plate being attached to the first plate such that the cutting plate is spaced a distance from the first plate, wherein the cutting plate comprises at least one cutting blade extending at an angle from the first surface of the cutting plate along a portion of the distance towards the first plate[[,]]; and
	a securing lid comprising a circular sidewall having a threaded interior, and the securing lid comprising a lip extending inwards around a top circumference of the circular sidewall,
wherein the pod processing device is configured to be inserted into an opening of a container with the first plate resting on a rim of the container and the second surface of the cutting plate facing downwards into the container, such that the first plate is configured to be compressed onto the rim of the container by [[a]]the lip of [[a]]the securing lid when the securing lid is fastened onto the rim of the container to secure the pod processing device within the opening of the container.

	Claim 21 below is newly added.
	21. The pod processing device of claim 1, wherein the corners of the square shape are angled corners.
Allowable Subject Matter
Claims 1-6, 10, 16-17, and 19-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
First regarding claim 1, no known reference or combination of references teaches or suggests each feature recited in claim 1 including “the cutting plate comprises: a second aperture having a square shape with four sides and non-orthogonal transitions at corners of the square shape; and a plurality of cutting blades arranged on a perimeter of the second aperture with one cutting blade of the plurality of cutting blades on each of the four sides of the second aperture”. For example, each of FR 3 069 231 to Bisson and WO 93/22405 to Fairman fails to disclose a second aperture having a square shape and one cutting blade arranged on each of the four sides of the second aperture. Further, even upon modifying Bisson in view of Fairman as applied to claims 7-9 as set forth in the Non-Final Office Action mailed 16 February 2021, the resulting device does not having a second aperture having a square shape and one cutting blade on each of the four sides of the second aperture.  US Pub. No. 2004/0056033 A1 to Bohlman teaches a device that does not include a first plate having a first aperture and a cutting plate (e.g., the bottom of the device in Figs. 1 and 2 cannot be considered as a ‘first plate’ due to the geometry of the bottom of the device not forming a plate-shape). Further, Bohlman teaches that its cutting plate (shown in Fig. 3) includes a rectangular aperture with only two blades and what appear to be orthogonal transitions at corners of the rectangular aperture. Thus, Bohlman additionally fails to disclose that its cutting plate comprises a second aperture having a square shape with four sides and non-orthogonal transitions at corners of the square shape, and one cutting blade on each of the four sides of the second aperture. US Pub. No. 2017/0217651 to Stirn fails to a device comprising a cutting plate comprising a second aperture having a square shape and one cutting blade on each of the four sides of the second aperture.  
Regarding claim 10, no known reference or combination of references teaches or suggests each feature recited in claim 10 including “a securing lid comprising a circular sidewall having a threaded FR 3 069 231 to Bisson and WO 93/22405 to Fairman teaches a first plate that is configured to be compressed onto a rim of a container because neither of these references teaches a first plate that extends radially outward to offer a surface to be sandwiched between a securing lid and a rim of a container.
Regarding claim 16, no known reference or combination of references teaches or suggests each feature recited in claim 16. For example, even upon modifying WO 93/22405 to Fairman as applied to claim 16 as set forth in the Non-Final Office Action mailed 16 February 2021, there is still no “ring having a rim surface and a grip portion, wherein the cutting plate is coupled to the ring such that the cutting plate contacts the rim surface”. Still further, Fairman discloses a handle extending outward from a center of its device adjacent the ‘cutting plate’, so even if Fairman were further modifying to include a ring, it does not appear that the ring would be contacted by the cutting plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVAN H MACFARLANE/Examiner, Art Unit 3724